Title: To James Madison from Edward Stevens, 6 July 1801 (Abstract)
From: Stevens, Edward
To: Madison, James


6 July 1801, Cap Français. Acknowledges JM’s letter of 2 June, reports compliance with its instructions, and expresses regard for his replacement. Assures the president that “during the short Time I have still to remain in St: Domingo, nothing shall be wanting on my Part, as far as my personal Services can extend, to promote the public Interests, or to render Colo: Lear’s Residence in the Colony both useful and agreeable.”
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 4 pp.; docketed by Wagner as received 6 Aug.



   
   A full transcription of this document has been added to the digital edition.

